              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 1 of 13




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MYRIAM ZAYAS,                                          CASE NO. C20-0747-JCC
10                             Plaintiff,                   ORDER
11          v.

12   ANNETTE MESSIT, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Plaintiff Myriam Zayas’s motion for joinder of
16   additional parties (Dkt. No. 23) and motion to amend (Dkt. No. 34), Defendants Jeff and Amber
17   Whitney’s motion to strike (Dkt. No. 26), Defendants Jennie Cowan and Pauline Duke’s motion
18   to strike (Dkt. No. 38), Defendant Annette Messitt’s motion to dismiss (Dkt. No. 20), Defendant
19   Ann Danieli’s motion to strike and to dismiss (Dkt. No. 39), and Defendants Jeff and Amber
20   Whitney and David La Raus’s motion to dismiss (Dkt. No. 46). Having thoroughly considered
21   the parties’ briefing and the relevant record, the Court hereby GRANTS Plaintiff’s motion to
22   amend (Dkt. No. 34), DENIES Plaintiff’s motion for joinder (Dkt. No. 23) as moot, GRANTS
23   Jeff and Amber Whitney’s motion to strike (Dkt. No. 26), GRANTS in part and DENIES in part
24   Jennie Cowan and Pauline Duke’s motion to strike (Dkt. No. 38), GRANTS in part and DENIES
25   in part Ann Danieli’s motion to strike and to dismiss (Dkt. No. 39), and GRANTS the remaining
26   motions to dismiss (Dkt. Nos. 20, 46) for the reasons explained herein.


     ORDER
     C20-0747-JCC
     PAGE - 1
              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 2 of 13




 1   I.     BACKGROUND

 2          On June 16, 2020, Plaintiff filed her original complaint against King County Superior

 3   Court Judge Annette Messitt for alleged constitutional violations under 42 U.S.C. § 1983 arising

 4   out of a state court dependency proceeding in which Judge Messitt ordered the removal of

 5   Plaintiff’s child. (See generally Dkt. No. 5.) Plaintiff amended her complaint five times between

 6   June 30, 2020 and September 3, 2020. (Dkt. Nos. 7, 8, 10, 11, 12.) On September 15, 2020, she

 7   filed an affidavit of service of the summons and complaint on Judge Messitt. (Dkt. No. 13.)

 8          Plaintiff then filed a series of amended complaints naming new defendants. (See Dkt.

 9   Nos. 17, 18, 19, 22, 24, 33, 35.) Plaintiff named Jeff and Amber Whitney, the foster parents of

10   Plaintiff’s child, as defendants for the first time in her seventh amended complaint. (Dkt. No.

11   18.) She named Court Appointed Special Advocate Pauline Duke, Assistant Attorney General

12   David La Raus, and attorney Jennie Cowan as Defendants for the first time in her ninth amended

13   complaint. (Dkt. No. 22.) Plaintiff named Court Commissioner Ann Danieli as a defendant for

14   the first time in her eleventh amended complaint (Dkt. No 33.) Plaintiff did not obtain leave of

15   the Court or written consent from Defendants to file any of the amended complaints. She has,

16   however, filed a motion for joinder (Dkt. No. 23), in which she seeks to add the Whitneys,

17   Pauline Duke, David LaRaus, and Debbie Cowan as defendants, and a motion to amend (Dkt.

18   No. 34), in which she seeks to add those same individuals, as well as Court Commissioner Ann
19   Danieli, as defendants.

20          The Whitneys move to strike Plaintiff’s eighth, ninth, and tenth amended complaints for

21   failure to comply with Federal Rule of Civil Procedure 15 and Local Civil Rule 15, (Dkt. No.

22   26); Jennie Cowan and Pauline Duke move to strike Plaintiff’s ninth, tenth, eleventh, and twelfth

23   amended complaints, (Dkt. No. 38); and Ann Danieli moves to strike Plaintiff’s eleventh and

24   twelfth amended complaints, (Dkt. No. 39). Defendants Annette Messitt, Ann Danieli, Jeff and

25   Amber Whitney, and David La Raus move to dismiss Plaintiff’s claims against them under Rule

26   12(b)(6). (See Dkt. Nos. 20, 39, 46.)


     ORDER
     C20-0747-JCC
     PAGE - 2
              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 3 of 13




 1          A.      Motions to Amend and Motions to Strike

 2          1. Legal Standard

 3          Under Federal Rule of Civil Procedure 15(a), a plaintiff may amend her complaint only

 4   once “as a matter of course” (i.e., without the court’s approval). A plaintiff may not make

 5   additional amendments absent the opposing party’s written consent or the court’s leave. Fed. R.

 6   Civ. P. 15(a)(2). To seek the court’s leave, a party must file a motion. Fed. R. Civ. P. 7(b)(1).

 7   Under the Local Civil Rules, a plaintiff must attach to her motion a copy of the proposed

 8   amended complaint and indicate how it differs from the complaint that it amends by “bracketing

 9   or striking through the text to be deleted and underlining or highlighting the text to be added.”

10   See W.D. Wash. Local Civ. R. 15. Whether to grant a motion for leave to amend rests in the

11   sound discretion of the trial court. Int’l Ass’n of Machinists & Aerospace Workers v. Republic

12   Airlines, 761 F.2d 1386, 1390 (9th Cir. 1985).

13          The Court’s discretion must be guided by the strong policy of deciding cases on the

14   merits and allowing amendments with “extreme liberality.” DCD Programs Ltd. v. Leighton, 833

15   F.2d 183, 186 (9th Cir. 1987) (internal quotations omitted); see Fed. R. Civ. P. 15(a) (“The court

16   should freely give leave when justice so requires.”). Moreover, the involvement of a pro se

17   litigant warrants a liberal application of procedural requirements. See Haines v. Kerner, 404 U.S.

18   519, 520 (1972) (holding that pro se pleadings are held to “less stringent standards than [those]
19   drafted by lawyers”); Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)

20   (holding that especially with civil rights claims, a court “has a duty to ensure that pro se litigants

21   do not lose their right to a hearing on the merits of their claim due to ignorance of technical

22   procedural requirements”).

23          2. Analysis

24          Plaintiff exhausted her one-time right to amend as a matter of course when she filed her

25   first amended complaint against Judge Messitt on June 30, 2020 (Dkt. No. 7). See United States

26   ex rel. D’Agostino v. EV3, Inc., 802 F.3d 188, 192–93 (1st Cir. 2015); Green v. Southfield, 2016


     ORDER
     C20-0747-JCC
     PAGE - 3
                Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 4 of 13




 1   WL 692529, slip op. at 3 (E.D. Mich. 2016). Plaintiff was required to get written consent from

 2   the opposing parties or file a motion requesting leave from the Court to amend her complaint

 3   again. See Fed. R. Civ. P. 15(a)(2); see also Fed. R. Civ. P. 21 (“On motion or on its own, the

 4   court may at any time, on just terms, add or drop a party.”).

 5             While Plaintiff has not filed a motion for leave to amend that complies with Local Civil

 6   Rule 15, she has filed a motion for joinder and a motion to amend, seeking to add claims against

 7   the Whitneys, Pauline Duke, David LaRaus, Jennie Cowan, and Ann Danieli. (Dkt. Nos. 23, 34.)

 8   The Court will treat Plaintiff’s filings as motions for leave to amend under Rule 15 and will treat

 9   Plaintiff’s eleventh amended complaint (Dkt. No. 33), filed at the same time as Plaintiff’s second

10   motion for leave to amend, as Plaintiff’s proposed amended complaint. Because granting leave to

11   amend will not cause any undue delay or prejudice the opposing parties, the Court GRANTS

12   Plaintiff’s motion (Dkt. No. 34). Plaintiff’s eleventh amended complaint (Dkt No. 33) that she

13   filed on November 21, 2020 is the operative complaint in this matter. The improperly filed

14   amended complaints (Dkt. Nos. 8, 10, 11, 12, 17, 18, 19, 22, 24, 35) are STRICKEN from the

15   docket. Jeff and Amber Whitney’s motion to strike (Dkt. No. 26) is therefore GRANTED and

16   Jennie Cowan and Pauline Duke’s motion to strike (Dkt. No. 38) and Commissioner Danieli’s

17   motion to strike (Dkt. No. 39) are GRANTED in part and DENIED in part.1

18             B.     Allegations in Eleventh Amended Complaint
19             Liberally construing the eleventh amended complaint, Plaintiff brings claims under 42

20   U.S.C. §§ 1983 and 1985 for alleged violations of her rights in connection with state court

21   dependency proceedings. (See generally Dkt. No. 33.)

22             According to the complaint, the State removed Plaintiff’s five-year-old child from her

23   care on March 16, 2020 pursuant to a court order. (Dkt. No. 33 at 8–9.) The next day, Plaintiff

24   attended a Shelter Care Hearing, but “all officials in the court room knowingly faked the

25   hearing[,] ‘acted’ in their official duty” so that “to the public it would seem as if they were doing

26   1
         Plaintiff’s first motion for joinder (Dkt. No. 23) is DENIED as moot.

     ORDER
     C20-0747-JCC
     PAGE - 4
              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 5 of 13




 1   their job when in fact they were breaking the law . . . and not going on the record for the

 2   hearing.” (Id. at 9.) She alleges that the judicial officer presiding over the Shelter Care Hearing

 3   “did not care to hear her,” “smil[ed] at the social worker throughout the hearing,” “rolled her

 4   eyes when the Plaintiffs’ lawyer spoke,” and “shooed the Plaintiff away with her hands when the

 5   Plaintiff attempted to speak.” (Id.) According to Plaintiff’s allegations, Judge Messitt is the judge

 6   presiding over her dependency case, but Commissioner Ann Danieli signed the Shelter Care

 7   order. (Id. at 3, 11–12.) Plaintiff alleges she did not get a fair and valid 72-hour hearing, the

 8   order to remove her child was entered without probable cause, and she was deprived of her

 9   parental rights without due process of law and in violation of the family court’s emergency

10   orders allowing only “mission critical” dependency actions to proceed during the COVID-19

11   pandemic. (Id. at 9, 13.)

12          Plaintiff also alleges that the Assistant Attorney General, David La Raus, who represents

13   the Department of Children, Youth, and Families in her dependency case, along with Court

14   Appointed Special Advocate (CASA) Pauline Duke and CASA attorney Jennie Cowan,

15   “approved” the “false forged document” from the Shelter Care Hearing “under oath at Plaintiff’s

16   trial.” (Id. at 5.) Finally, she alleges that her child’s foster parents, Jeff and Amber Whitney,

17   bought the child “a new more girly bike” because they thought her old bike was too “boyish,”

18   took the child on extended trips, called Plaintiff “mentally ill” in front of her child, refered to
19   themselves as “Foster Mommy and Daddy,” took the child to church, failed to brush the child’s

20   hair, and improperly received “adoption assistance.” (Id. at 36.) Plaintiff seeks monetary

21   damages and injunctive relief, including an order “remov[ing] the termination petition from the

22   dependency order.” (Id. at 17–18)

23          C.      Motions to Dismiss

24          Judge Messitt moves to dismiss under FRCP 12(b)(6) and the Younger abstention

25   doctrine, arguing that she is entitled to absolute judicial immunity and that the Court should

26   abstain from hearing Plaintiff’s claims because they would require interference with an ongoing


     ORDER
     C20-0747-JCC
     PAGE - 5
              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 6 of 13




 1   state proceeding. (Dkt. No. 20.) Commissioner Danieli moves to dismiss under Rule 12(b)(6) on

 2   the grounds of absolute judicial immunity. (Dkt. No. 39.) Mr. La Raus moves to dismiss under

 3   Rule 12(b)(6) on the grounds that Plaintiff fails to allege he violated her constitutionally

 4   protected rights, he has absolute quasi-prosecutorial immunity, and the Court lacks jurisdiction

 5   over the claims against him under the Rooker-Feldman doctrine. (Dkt. No. 46.)2 Finally, the

 6   Whitneys argue the claims against them must be dismissed under Rule 12(b)(6) because Plaintiff

 7   fails to allege that they violated her constitutional rights or acted under color of state law. (Id.)

 8           1. Legal Standards

 9           a.      Motion to Dismiss under Rule 12(b)(1)

10           Under Federal Rule of Civil Procedure 12(b)(1), a complaint must be dismissed if the

11   court lacks subject matter jurisdiction. Where, as here, a jurisdictional challenge in based on

12   information found in the complaint, exhibits attached to the complaint, and matters of public

13   record, the court will make its ruling based upon those documents and will accept all allegations

14   in the complaint as true and draw all inferences from the allegations in favor of the plaintiff.

15   Thornhill Publ’g Co. v. General Tel. Elec., 594 F.2d 730, 733 (9th Cir. 1979).

16           b.      Motion to Dismiss under 12(b)(6)

17           To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege sufficient

18   facts to state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 677–
19   78 (2009). To determine whether a complaint states a claim sufficient to withstand dismissal, the

20   Court considers the complaint and its attached exhibits, documents incorporated into the

21   complaint by reference, and matters properly subject to judicial notice. Lee v. City of Los

22   Angeles, 250 F.3d 668, 688 (9th Cir. 2001). The Court must treat all facts alleged in the

23   complaint as true and resolve all doubts in favor of the nonmoving party. Vasquez v. L.A. Cnty.,

24
     2
       Because Mr. La Raus’s Rooker-Feldman argument challenges the Court’s subject matter
25   jurisdiction, the Court will analyze it under Federal Rule of Civil Procedure 12(b)(1). See
     Murray v. Dep’t of Consumer & Bus. Services, 2010 WL 3604657, slip op. at 9 n.4 (D. Or.
26   2010) (applying Rule 12(b)(1) principles to a Rooker-Feldman argument).

     ORDER
     C20-0747-JCC
     PAGE - 6
              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 7 of 13




 1   487 F.3d 1246, 1249 (9th Cir. 2007); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

 2   Cir. 2001). The Court liberally construes pro se complaints. See Hebbe v. Pliler, 627 F.3d 338,

 3   342 (9th Cir. 2010). A defendant may assert absolute immunity in a motion to dismiss under

 4   Rule 12(b)(6). See Mullis v. U.S. Bankr. Court for Dist. of Nev., 828 F.2d 1385, 1387 n.6 (9th

 5   Cir. 1987).

 6           2. Analysis

 7           a. Judicial Notice
 8           As a threshold matter, in support of their motions to dismiss, the moving defendants ask
 9   the Court to take judicial notice of orders and documents filed in the underlying dependency
10   proceedings in King County Superior Court. (See Dkt. No. 20 at 2, 13–24; Dkt. No. 48; Dkt. No.
11   39 at 3; Dkt. No. 40-1.) The Court grants these requests because it is well-established that
12   “matters of public record, including court records in related or underlying cases which have a
13   direct relation to the matters at issue, may be looked to when ruling on a 12(b)(6) motion to
14   dismiss.” In re Am. Continental Corp./ Lincoln Sav. & Loan Sec. Litig., 102 F.3d 1524, 1537
15   (9th Cir. 1996) (citations omitted), rev’d on other grounds, Lexecon Inc. v. Milberg Weiss
16   Bershad Hynes & Lerach, 523 U.S. 26 (1998). Accordingly, the Court takes judicial notice of the
17   existence of the Amended Dependency Petition filed on March 16, 2020, (Dkt. No. 47-1); the
18   Order to Take Child Into Custody and Place in Shelter Care dated March 16, 2020, (Dkt. No. 47-
19   2); the Shelter Care Hearing Order dated March 17, 2020, (Dkt. No. 47-3); the Order Continuing
20   Fact-Finding/Trial dated July 6, 2020, (Dkt. No. 47-4); the Pretrial Conference Order dated
21   August 24, 2020, (Dkt. No. 47-5); and the Order of Dependency as to Myriam Zayas dated
22   October 8, 2020, (Dkt. No. 47-6). See Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir.
23   2001) (“[W]hen a court takes judicial notice of another court’s opinion, it may do so not for the
24   truth of the facts recited therein, but for the existence of the opinion.”).
25           b. Rooker-Feldman Doctrine
26           Plaintiff’s claims against Judge Messitt, Commissioner Danieli, David LaRaus, Jennie

     ORDER
     C20-0747-JCC
     PAGE - 7
              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 8 of 13




 1   Cowan, and Pauline Duke are barred by the Rooker–Feldman doctrine.3 Under the Rooker-

 2   Feldman doctrine, this Court lacks jurisdiction to review alleged errors in state court decisions.

 3   Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291–92 (2005); Rooker v. Fid. Tr.

 4   Co., 263 U.S. 413, 416 (1923); D.C. Ct. of App. v. Feldman, 460 U.S. 462, 486 (1983); 28

 5   U.S.C. § 1257. “[N]o matter how wrong a state court judgment may be under federal law, only

 6   the Supreme Court of the United States has jurisdiction to review it.” Sykes v. Cook Cty. Cir. Ct.

 7   Prob. Div., 837 F.3d 736, 742 (7th Cir. 2016). The doctrine applies not only to final judgments

 8   but also to interlocutory orders entered prior to the final disposition of a state court lawsuit. Doe

 9   & Assocs. L. Offs. v. Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001).

10           The Rooker-Feldman doctrine bars jurisdiction over direct appeals from state court

11   decisions and also over de facto appeals where “‘a party losing in state court’ seeks ‘what in

12   substance would be appellate review of the state judgment . . . based on the losing party’s claim

13   that the state judgment itself violates the loser’s federal rights.’” Doe v. McMann, 415 F.3d 1038,

14   1041 (9th Cir. 2005) (quoting Johnson v. DeGrandy, 512 U.S. 997, 1005–06 (1994)). “[A]

15   federal district court dealing with a suit that is, in part, a forbidden de facto appeal from a judicial

16   decision of a state court . . . must also refuse to decide any issue raised in the suit that is

17   ‘inextricably intertwined’ with an issue resolved by the state court in its judicial decision.” Doe,

18   415 F.3d at 1043 (quoting Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir. 2003)).
19
     3
20     Only Mr. LaRaus moves to dismiss on this ground. (See Dkt. No. 46 at 14–16.) Judge Messitt
     and Commissioner Danieli have not raised this ground in their motions to dismiss, (see generally
21   Dkt. Nos. 20, 39), and neither Jennie Cowan nor Pauline Duke have moved for dismissal.
     Nevertheless, the Court has an independent obligation to address whether it has subject matter
22
     jurisdiction. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). And the Court
23   may sua sponte dismiss an action “as to defendants who have not moved to dismiss where such
     defendants are in a position similar to that of moving defendants or where claims against such
24   defendants are integrally related.” Silverton v. Dep’t of Treasury, 644 F.2d 1341, 1345 (9th Cir.
     1981).
25

26


     ORDER
     C20-0747-JCC
     PAGE - 8
              Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 9 of 13




 1          Plaintiff’s claims against Judge Messitt and Commissioner Danieli are in part a direct

 2   appeal and in part a de facto appeal of the judicial decisions in the underlying state dependency

 3   case. Plaintiff alleges that she did not get a fair and valid 72-hour hearing, the order to remove

 4   her child was entered without probable cause, and she was deprived of her parental rights

 5   without due process of law and in violation of the family court’s emergency orders allowing only

 6   critical dependency actions to proceed during the COVID-19 pandemic. (See Dkt. No. 33 at 13.)

 7   Plaintiff seeks monetary damages and an order “remov[ing] the termination petition” from the

 8   state court’s dependency order. (Id. at 17–18.) To the extent Plaintiff asks this Court to reverse a

 9   portion of the dependency order, she brings a prohibited direct appeal. To the extent she seeks

10   monetary damages for alleged constitutional violations, her claims amount to a de facto appeal

11   because, to find in her favor, this Court would have to review the removal and dependency

12   decisions and find they were wrong. See, e.g., Delaney v. Souther–Wyatt, 2000 WL 33201931,

13   slip op. at 3–4 (D. Or. 2000) (holding that the Rooker–Feldman doctrine barred consideration of

14   the plaintiff’s damages claims alleging that the manner in which a child custody hearing was

15   conducted violated his constitutional rights); Hanson v. Firmat, 272 Fed. App’x 571, 572 (9th

16   Cir. 2008) (holding that the Rooker–Feldman doctrine barred the plaintiff’s section 1983 claim

17   alleging due process violations in connection with child custody proceedings).

18          Plaintiff’s claims against David La Raus, Jennie Cowan, and Pauline Duke are also
19   barred under Rooker-Feldman. Plaintiff alleges that these defendants “approved” the “false”

20   document from the Shelter Care Hearing “under oath” at Plaintiff’s dependency trial. (Dkt. No.

21   33 at 5.) These allegations raise issues that are “inextricably intertwined” with the state court’s

22   dependency order. See, e.g., Ismail v. Cnty. of Orange, 2012 WL 3644170, slip op. at 16 (C.D.

23   Cal. 2012), report and recommendation adopted, 2012 WL 3644155 (C.D. Cal. 2012) (plaintiff’s

24   claims that social worker defendants presented false reports and testimony to the juvenile court

25   in a dependency and termination case are “inextricably intertwined” with the court’s orders);

26   Meza v. Meza, 2013 WL 2338126, slip op. at 10 (C.D. Cal. 2013), aff’d, 617 F. App’x 816 (9th


     ORDER
     C20-0747-JCC
     PAGE - 9
             Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 10 of 13




 1   Cir. 2015) (plaintiff’s claims alleging that the individual defendants conspired and made false

 2   representations to the juvenile court are “inextricably intertwined” with the court’s orders in the

 3   dependency case).

 4          Accordingly, the Court DISMISSES Plaintiff’s claims against Judge Messitt,

 5   Commissioner Danieli, Assistant Attorney General David La Raus, Jennie Cowan, and Pauline

 6   Duke for lack of subject matter jurisdiction.4

 7          c. Immunity Doctrines

 8          Plaintiff’s damages claims against Judge Messitt, Commissioner Danieli, and Mr. La

 9   Raus are also subject to dismissal because these defendants are immune from suit.

10          Judges are immune from liability for damages relating to acts performed in the exercise

11   of their judicial functions. Mireles v. Waco, 502 U.S. 9, 11–12 (1991); Stump v. Sparkman, 435

12   U.S. 349, 356–57 (1978). Judges are immune even if the judicial action was erroneous,

13   malicious, or performed in excess of judicial authority. Mullis, 828 F.2d at 1388. A judge will be

14   subject to liability only when acting in the “clear absence of all jurisdiction” or when performing

15   an act that is not “judicial” in nature. Mireles, 502 U.S. at 11–12. Plaintiff’s claims against Judge

16   Messitt and Commissioner Danieli concern actions taken in their judicial capacities while

17   presiding over hearings in the state case and making decisions related to removal, shelter care,

18   and dependency. Plaintiff’s complaint alleges no facts giving rise to an inference that Judge
19   Messitt or Commissioner Danieli acted outside of their judicial capacities or in the clear absence

20   of jurisdiction. (Id.) Accordingly, Plaintiff’s claims against Judge Messitt and Ann Danieli are

21   barred by judicial immunity.

22          Similarly, Mr. La Raus is immune from suit based on Plaintiff’s allegations. A prosecutor

23   4
       To the extent the state dependency and termination proceedings are ongoing and Plaintiff seeks
24   prospective injunctive relief, the Court must abstain from exercising jurisdiction under Younger
     v. Harris, 401 U.S. 37 (1971). See Lacy-Curry v. Alameda Cty. Soc. Servs. Agency, 262 F. App’x
25   9, 10 (9th Cir. 2007) (affirming dismissal because “[i]nsofar as state proceedings are ongoing,
     Younger abstention requires dismissal of this action. . . . [I]f state court proceedings have
26   concluded, then the Rooker-Feldman doctrine precludes our review”).

     ORDER
     C20-0747-JCC
     PAGE - 10
               Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 11 of 13




 1   is entitled to absolute immunity for acts taken “in preparing for the initiation of judicial

 2   proceedings or for trial, and which occur in his role as an advocate for the State.” Kalina v.

 3   Fletcher, 522 U.S. 118, 126 (1997). An assistant attorney general acting as legal counsel for the

 4   Department of Children, Youth and Families in child dependency proceedings performs quasi-

 5   prosecutorial functions and is entitled to immunity for actions in connection with initiating and

 6   pursuing child dependency proceedings. Ernst v. Child & Youth Servs. Of Chester Cnty., 108

 7   F.3d 486, 504 (3d Cir. 1997) (holding that an attorney representing a state child services agency

 8   is “entitled to absolute immunity for all of [the attorney's] quasi prosecutorial activities while

 9   representing [the agency] in connection with [a child's] dependency proceedings[.]”); see also

10   Caldwell v. LeFaver, 928 F.2d 331, 333 (9th Cir. 1991) (holding that a social worker is entitled

11   to quasi-prosecutorial immunity when contributing as an advocate in child dependency

12   proceedings). Plaintiff’s claims against Mr. La Raus are based on allegations about his

13   presentation of evidence to the state court while advocating for DCYF in the dependency action.

14   Therefore, quasi-prosecutorial immunity applies, and Plaintiff’s claims against Mr. La Raus are

15   barred.

16             d. State Action Doctrine

17             Finally, Plaintiff’s claims against the Whitneys must be dismissed under Rule 12(b)(6).

18   Plaintiff asserts claims against Jeff and Amber Whitney under 42 U.S.C. § 1983 and § 1985. To
19   state a claim under section 1983, a plaintiff must allege two essential elements: (1) that a right

20   secured by the Constitution or laws of the United States was violated and (2) that the alleged

21   violation was committed by a state actor. Long v. Cty. of Los Angeles, 442 F.3d 1178, 1185 (9th

22   Cir. 2006). A private person qualifies as a state actor only in the rare circumstance where the

23   person’s conduct is fairly attributable to the state. Id. (identifying the public function, joint

24   action, governmental compulsion, and governmental nexus tests for state action).

25             Plaintiff’s complaint fails to sufficiently allege either a constitutional violation or state

26   action. None of Plaintiff’s allegations give rise to a plausible inference that the Whitneys


     ORDER
     C20-0747-JCC
     PAGE - 11
             Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 12 of 13




 1   violated any of Plaintiff’s constitutional rights or that the Whitneys alleged conduct is fairly

 2   attributable to the state. “Merely serving as a foster parent does not transform a private party into

 3   a state actor.” Ismail v. County of Orange, 693 Fed. App’x 507, 512 (9th Cir. 2017), cert. denied

 4   138 S. Ct. 1329 (Mar. 26, 2018); see United States v. Peneaux, 432 F.3d 882, 896 (8th Cir.

 5   2005); Leshko v. Servis, 423 F.3d 337, 347 (3rd Cir. 2005); Rayburn ex. Rel. Rayburn v. Hogue,

 6   241 F.3d 1341, 1348 (11th Cir. 2001); Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 392 (4th Cir.

 7   1990). Because Plaintiff does not have a cognizable claim under section 1983, Plaintiff has also

 8   failed to state a claim for conspiracy under section 1985. Olsen v. Idaho State Bd. of Med., 363

 9   F.3d 916, 930 (9th Cir. 2004). Accordingly, Plaintiff’s claims against Jeff and Amber Whitney

10   are DISMISSED under Rule 12(b)(6).

11          Finally, since there is no amendment that would allow Plaintiff to recover damages

12   against Judge Messitt, Commissioner Danieli, David La Raus, or the Whitneys or that would

13   grant this Court jurisdiction to hear a lawsuit that is a de facto appeal of a state court decision,

14   amendment would be futile and the dismissal of Plaintiff’s claims is with prejudice. Schmier v.

15   U.S. Ct. of Appeals for Ninth Cir., 279 F.3d 817, 824 (9th Cir. 2002).5

16   II.    CONCLUSION

17          For the foregoing reasons, the Court GRANTS Plaintiff’s motion to amend (Dkt. No. 34),

18   DENIES Plaintiff’s motion for joinder (Dkt. No. 23) as moot, GRANTS Jeff and Amber
19   Whitney’s motion to strike (Dkt. No. 26), GRANTS in part and DENIES in part Jennie Cowan

20   and Pauline Duke’s motion to strike (Dkt. No. 38), GRANTS in part and DENIES in part Ann

21   Danieli’s motion to strike and to dismiss (Dkt. No. 39), and GRANTS the remaining motions to

22   dismiss (Dkt. Nos. 20, 46). The Court further ORDERS that Plaintiff’s claims are DISMISSED

23   with prejudice. The Clerk is DIRECTED to strike Docket Numbers 8, 10, 11, 12, 17, 18, 19, 22,

24   24 and 35 and to close this case.

25
     5
      Because Plaintiff’s claims are dismissed with prejudice, the Court DENIES the pending
26   motions (Dkt. Nos. 53, 54, 56) as moot.

     ORDER
     C20-0747-JCC
     PAGE - 12
            Case 2:20-cv-00747-JCC Document 64 Filed 08/19/21 Page 13 of 13




 1          DATED this 19th day of August 2021.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-0747-JCC
     PAGE - 13
